 

Exhibit 10.313

 

Prepared by and Return To:

Charles A. Brake, Jr., Esq.

Miller & Martin PLLC

1180 West Peachtree Street NW

Suite 2100

Atlanta, Georgia 30309

 

    Note to Clerk: Intangible tax in the amount of $25,000.00 is being paid in
connection with the recording of this Instrument.

 

DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES, AND SECURITY AGREEMENT

 

THIS DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES, AND SECURITY AGREEMENT
(this “Instrument”) is made and entered into as of the ___ day of December,
2015, by CB OWNER, LLC, a Delaware limited liability company (“Borrower”),
having an address of c/o Catalyst Development Partners, 880 Glenwood Avenue.,
Suite H, Atlanta, Georgia 30316, in favor of THE PRIVATEBANK AND TRUST COMPANY,
an Illinois state chartered bank in its capacity as agent and administrative
bank (in such capacity, “Administrative Agent”), having a business address of
120 S. LaSalle Street, Chicago, Illinois 60603, for and on behalf of The
PrivateBank and Trust Company, in its capacity as a lender, together with any
other lenders that acquire an interest in the Loan (defined below) after the
date hereof (individually, a “Lender” and collectively, the “Lenders”), this
Instrument being given to secure the Secured Indebtedness (as hereinafter
defined), which includes a loan in a principal amount of THIRTY EIGHT MILLION
ONE HUNDRED THIRTY THOUSAND AND NO/100 DOLLARS ($38,130,007.00) (the “Loan”),
maturing on December 1, 2018 (the “Maturity Date”) subject to extension as
provided in the Loan Agreement (as hereafter defined).

 

WITNESSETH:

 

WHEREAS, Borrower, Administrative Agent and Lenders entered into that certain
Construction Loan and Security Agreement dated of even date herewith (together
with all amendments, extensions, modifications, restatements, and supplements
thereto, being referred to hereinafter as the “Loan Agreement”) (all capitalized
terms used herein and not otherwise defined herein shall have the same meanings
given to such terms in the Loan Agreement);

 

 - 1 - 

 

 

WHEREAS, pursuant and subject to the Loan Agreement, Lenders have agreed to lend
Borrower the Loan as evidenced by one or more Notes, each maturing on the
Maturity Date, or such earlier date as may be provided under the Loan Agreement;

 

WHEREAS, Borrower is the owner of a fee simple interest in the real property
described on Exhibit A attached hereto and incorporated herein by reference; and

 

WHEREAS, Lenders have required the execution of this Instrument as a condition
to the Loan;

 

NOW, THEREFORE, in consideration of the Secured Indebtedness (as hereinafter
defined) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower hereby irrevocably grants, bargains,
sells, remises, aliens, assigns, transfers, pledges, conveys, sets over and
confirms to Administrative Agent and the successors, successors in title, and
assigns of Administrative Agent, subject to the further terms of this
Instrument, all of the following property (collectively, the “Secured
Property”):

 

ALL THOSE TRACTS OR PARCELS OF LAND being more particularly described in Exhibit
A attached hereto and incorporated herein by this reference, together with all
right, title, and interest of Borrower, including any after-acquired title or
reversion, in and to the rights-of-ways, streets, and alleys adjacent thereto,
all easements, and licenses, appertaining thereto, all strips and gores of land
adjacent thereto, all vaults, sewers, sewer rights, waters, water courses, water
rights and powers, pumps, pumping plants, pipes, flumes, and ditches
appertaining thereto, all oil, gas, and other minerals located thereunder, all
shrubs, crops, trees, timber and other emblements now or hereafter located
thereon, and all estates, rights, titles, interests, privileges, liberties,
tenements, hereditaments, and appurtenances whatsoever, in any way belonging,
relating to, or appertaining to any of the foregoing (collectively hereinafter
referred to as the “Land”);

 

TOGETHER WITH all fixtures, buildings, structures, parking areas, landscaping,
and other improvements of every nature now or hereafter situated, erected, or
placed on the Land and all appurtenances and additions thereto and substitutions
or replacements thereof, including, but not limited to, all building materials,
screens, awnings, shades, blinds, curtains, draperies, carpets, rugs, furniture
and furnishings, heating, lighting, plumbing, ventilating systems, air
conditioning systems, refrigerating systems, elevators, vacuum cleaning systems,
call systems, sprinkler systems and other fire prevention and extinguishing
apparatus and materials, motors, machinery, pipes, appliances, and fittings
(collectively hereinafter referred to as the “Improvements”);

 

TOGETHER WITH all machinery, equipment, vehicles, and other personal property of
Borrower either located on or used in connection with the Land (the “Personal
Property”);

 

TOGETHER WITH all right, title and interest of Borrower in and to all policies
of insurance and all condemnation proceeds, which in any way now or hereafter
belong, relate, or appertain to the Land, the Improvements, or the Personal
Property, or any part thereof;

 

 - 2 - 

 

 

TOGETHER WITH all present and future leases, tenancies, occupancies, and
licenses, and guaranties thereof, whether written or oral (“Leases”), of the
Land or the Improvements or any part thereof, and all income, rents, accounts
receivable, issues, royalties, profits, revenues, security deposits, and other
benefits of the Land or the Improvements, from time to time accruing,
(hereinafter collectively referred to as the “Revenues”);

 

TOGETHER WITH all contracts and agreements for the construction, operation or
inspection of the Improvements and other contracts and general intangibles
(including but not limited to trademarks, trade names, service marks, logos,
goodwill and symbols) related solely to the Land and Improvements or the
operation thereof;

 

TOGETHER WITH all deposits (including but not limited to Borrower’s rights in
tenants’ security deposits, deposits with respect to utility services to the
Land and Improvements, and any deposits or reserves hereunder or under any other
Loan Documents (as defined in the Loan Agreement) for taxes, insurance or
otherwise), rebates or refunds of impact fees, taxes, assessments or charges,
and all other contracts, purchase agreements, instruments and documents as such
may arise from or be related to the Land and Improvements;

 

TOGETHER WITH all permits, licenses, franchises, certificates, development
rights, commitments and rights for utilities, and other rights and privileges
obtained in connection with the Land and Improvements;

 

TOGETHER WITH all oil, gas and other hydrocarbons and other minerals produced
from or allocated to the Land and all products processed or obtained therefrom,
and the proceeds thereof;

 

TOGETHER WITH all proceeds, products, substitutions, and accessions of the
foregoing of every type.

 

TO HAVE AND TO HOLD the Secured Property and all parts, rights, members, and
appurtenances thereof, IN FEE SIMPLE FOREVER, to the use, benefit and behoof of
Administrative Agent and the successors, successors in title and assigns of
Administrative Agent forever, subject only to the Permitted Encumbrances (as
defined below).

 

THIS CONVEYANCE is intended to operate and is to be construed as a deed passing
title to the Secured Property to Administrative Agent and is made under those
provisions of the existing laws of the State of Georgia relating to deeds to
secure debt, and not as a mortgage and is given to secure the following
obligations (collectively, the “Secured Indebtedness”) in such order of priority
as may be determined pursuant to the Loan Agreement:

 

all indebtedness of Borrower under the Notes and the Loan Agreement which amount
shall be secured hereby with priority effective as of the date hereof;

 

 - 3 - 

 

 

all of the foregoing indebtedness as may from time to time be evidenced by one
or more other promissory notes from Borrower in favor of Lenders;

 

any and all future advances made pursuant to the Notes, the Loan Agreement, this
Instrument and any of the other Loan Documents by Administrative Agent and/or
Lenders to or for the benefit of Borrower, direct or indirect, together with
interest, fees, costs, and other amounts hereafter arising;

 

the full and prompt payment and performance of any and all other obligations and
covenants of Borrower under the terms of any other Loan Documents;

 

any and all additional advances made by Administrative Agent and/or Lenders to
protect or preserve the Secured Property or the lien hereof on the Secured
Property, or to pay taxes, to pay premiums on insurance on the Secured Property
or to repair or maintain the Secured Property, or to complete improvements on
the Secured Property (whether or not the original Borrower remains the owner of
the Secured Property at the time of such advances and whether or not the
original Administrative Agent remains the owner of the Secured Indebtedness and
this Instrument);

 

all present and future debts and obligations of Borrower (or any Affiliate of
Borrower) under or relating to any Rate Management Agreement or Rate Management
Obligations; and

 

any and all expenses incident to the collection of the Secured Indebtedness and
the foreclosure hereof by action in any court or by exercise of the power of
sale herein contained, including, without limitation, reasonable attorneys’ fees
at standard hourly rates (without regard to any statutory attorneys’ fees
provisions) actually incurred by Lender and all costs of collection.

 

THIS INSTRUMENT is further given for the purpose of creating a lien on and
security title in real property in order to secure future advances under the
Loan Agreement, whether such advances are obligatory or to be made at the option
of Lenders, or otherwise, and whether made before or after default or maturity
or other similar events, to the same extent as if such future advances were made
on the date of the execution hereof, even if no advance was made at the time of
such execution. The lien and security title of this Instrument, as to third
persons, with or without actual knowledge hereof, shall be valid as to all such
indebtedness and such future advances, from the date of recordation of this
Instrument, shall have priority. Furthermore, it is the intent of Borrower and
Lenders, as provided by O.C.G.A. Section 44-14-80(a)(1), that this Instrument
shall establish for the benefit of Lenders a perpetual or indefinite security
interest in the Secured Property conveyed herein to secure the debt of Borrower
as evidenced by the Loan until repayment thereof by Borrower.

 

Should the Secured Indebtedness be paid according to the tenor and effect hereof
when the same shall become due and payable, and should Borrower perform all
covenants contained herein, then this Instrument shall be canceled and
surrendered at Borrower's reasonable expense.

 

 - 4 - 

 

 

Borrower further covenants and agrees with Administrative Agent and Lenders as
follows:

 

Article 1

 

COVENANTS OF BORROWER

 

Section 1.1           Title to the Secured Property. Borrower warrants that: (i)
it is lawfully seized and possessed of the Secured Property and that it has fee
simple title to the Secured Property, and has good right to convey the same, and
the Secured Property is unencumbered except for those items expressly set forth
on Exhibit “B” attached hereto and by this reference incorporated herein (the
“Permitted Encumbrances”); (ii) it has full power and lawful authority to
encumber the Secured Property in the manner and form herein set forth; (iii) it
owns or will own all Improvements; (iv) this Instrument creates a valid and
enforceable security title, security interest, and lien on the Secured Property;
and (v) it will preserve such title, and will forever warrant and defend the
same to Lenders and will forever warrant and defend the validity and priority of
the lien hereof against the claims of all persons and parties whomsoever, except
as to the Permitted Encumbrances.

 

Section 1.2           Maintenance of the Secured Property.

 

(a)          Borrower shall keep the buildings, parking areas, roads and
walkways, recreational facilities, landscaping and all other improvements of any
kind now or hereafter erected on the Secured Property or any part thereof in
good condition and repair, will not commit or suffer any waste or will not do or
suffer to be done anything which would or could increase the risk of fire or
other hazard to the Secured Property or any other part thereof or which would or
could result in the cancellation of any insurance policy carried with respect to
the Secured Property.

 

(b)          Except in accordance with the Plans and Specifications, Borrower
shall not remove, demolish or alter the structural character of the Secured
Property without the prior written consent of Administrative Agent, which
consent shall not be unreasonably withheld, conditioned or delayed. Borrower
shall not remove or permit to be removed from the Secured Property any item or
items referred to in this Instrument which are or may hereafter be in any way
attached or affixed to the Land or to any improvement thereon, except in the
ordinary course of maintaining and operating the Secured Property.

 

(c)          If the Secured Property or any part thereof is damaged by fire or
other cause, Borrower will give prompt written notice thereof to Administrative
Agent.

 

(d)          Subject to the applicable provisions of the Loan Agreement and the
rights of Tenants under any Lease, Administrative Agent and any persons
authorized by Administrative Agent shall have the right to enter upon and
inspect the Secured Property and to make or cause to be made such investigations
and analyses thereof as Administrative Agent deems necessary at all reasonable
times and upon reasonable prior notice, and access thereto shall be permitted
for such purposes.

 

 - 5 - 

 

 

(e)          Borrower will promptly comply with all present and future laws,
ordinances, orders, rules and regulations of any governmental authority
affecting the Secured Property or any part thereof.

 

(f)          If all or any part of the Secured Property shall be damaged by fire
or other casualty, Borrower will, if insurance proceeds are made available for
restoration (but regardless of whether any such insurance proceeds are
sufficient for the restoration), promptly restore the Secured Property to the
equivalent of its original condition or payoff the Secured Indebtedness; and if
a part of the Secured Property shall be affected by a condemnation action or
taking by eminent domain, Borrower will promptly restore, repair or alter the
remaining portions of the Secured Property in a manner reasonably satisfactory
to Administrative Agent in accordance with the Loan Documents.

 

(g)          Borrower shall not, directly or indirectly, initiate, join in or
consent to any change in any private restrictive covenant, zoning ordinance or
other public or private restrictions applicable to the Secured Property or any
part thereof or interest therein without the prior written consent of
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed, and no such action, vote, consent or the like taken or given by
Borrower with respect to the Secured Property or any part thereof or interest
therein shall be effective without such prior written consent.

 

Section 1.3           Insurance; Restoration.

 

(a)          Borrower shall procure for, deliver to and maintain for the benefit
of Lenders during the term of this Instrument, original paid up insurance
policies or certificates thereof providing the following types of insurance
relating to the Secured Property, issued by such insurance companies, in such
amounts, in such form and substance, and with such expiration dates as are
reasonably acceptable to Administrative Agent and containing non-contributory
standard mortgagee clauses, their equivalent or a satisfactory mortgagee loss
payable endorsement in favor of Lenders, providing the following type of
insurance covering the Secured Property and the interest and liabilities
incident to the ownership, possession and operation thereof, such policies to
provide that the insurer shall give Administrative Agent at least thirty (30)
days prior written notice of cancellation or termination, and to provide that no
act or thing done by the insured shall invalidate or diminish the insurance
provided to Lenders and, except for liability policies, containing mortgagee
loss payable clauses reasonably satisfactory to Administrative Agent:

 

(1)         “All risk” hazard insurance, insuring the Secured Property against
all hazards, the amount of which insurance shall be not less than one hundred
percent (100%) of the full replacement cost of the Secured Property without
deduction for depreciation; provided, however, that hazard insurance with
respect to improvements under construction shall be in the form of “all risk”
builder's risk insurance satisfactory to Administrative Agent; and

 

 - 6 - 

 

 

(2)         Upon completion of the Improvements, rent insurance against loss of
income arising out of any hazard against which the Secured Property are required
to be insured under Subparagraph 1.3(a)(l) above in an amount not less than one
hundred percent (100%) of one (1) year's payments due under the Notes; and

 

(3)         Public liability insurance covering all liabilities incident to the
construction, ownership, possession and operation of the Secured Property,
naming Administrative Agent as an additional insured thereunder, in amounts
equal to or greater than $3,000,000.00 per accident or occurrence for personal
injury and $1,000,000.00 per accident or occurrence for injury to property; and

 

(4)         Such other insurance on the Secured Property or any replacements or
substitutions therefor and in such amounts as may from time to time be
reasonably required by Administrative Agent against other insurable casualties
which at the time are commonly insured against in the case of properties of
similar character and location, due regard being given to the height and type of
the improvements, their construction, location, use and occupancy, or any
replacements or substitutions therefor.

 

If Borrower fails to procure and maintain any of the insurance required herein,
Administrative Agent may, at Administrative Agent’s option (without any
obligation to do so), obtain such insurance coverage to protect Administrative
Agent’s and Lenders’ interests in the Secured Property as Administrative Agent
shall so determine in Administrative Agent’s sole discretion. Borrower shall
reimburse Administrative Agent upon demand for all costs incurred by
Administrative Agent hereunder. If Administrative Agent exercises the foregoing
right to obtain insurance coverage, Administrative Agent shall, prior to
exercising such right, endeavor to provide notice to Borrower provided that
Administrative Agent shall not be in default hereunder for failure to provide
such notice.

 

(b)          Administrative Agent is hereby authorized and empowered, at its
option after consulting with Borrower and subject to the terms and conditions of
any applicable lease or similar agreement, to adjust or compromise any loss
under any insurance policies maintained pursuant to this Section 1.3, and to
collect and receive the proceeds from any such policy or policies. Each
insurance company is hereby authorized and directed to make payment for all such
losses directly to Administrative Agent, instead of to Borrower and
Administrative Agent jointly. In the event any insurance company fails to
disburse directly and solely to Administrative Agent but disburses instead
either solely to Borrower or to Borrower and Administrative Agent jointly,
Borrower agrees immediately to endorse and transfer such proceeds to
Administrative Agent. Upon the failure of Borrower to endorse and transfer such
proceeds as aforesaid, Administrative Agent may execute such endorsements or
transfers for and in the name of Borrower and Borrower hereby irrevocably
appoints Administrative Agent as Borrower's agent and attorney-in-fact so to do.
Subject to the terms and conditions of this Instrument (including, but not
limited to, Section 3.15), after deducting from said insurance proceeds all of
its expenses incurred in the collection and administration of such sums,
including reasonable attorneys’ fees and costs actually incurred at standard
hourly rates (without regard to any statutory attorneys’ fees provisions), if
any, Administrative Agent may apply the net proceeds or any part thereof, at its
option, (i) to the payment of the Secured Indebtedness, whether or not due and
in whatever order Administrative Agent elects, (ii) to the repair and/or
restoration of the Secured Property, and/or (iii) for any other purposes or
objects for which Administrative Agent is entitled to advance funds under this
Instrument, all without affecting the security interest created by this
Instrument; and any balance of such moneys then remaining shall be paid to
Borrower or the person or entity lawfully entitled thereto. Administrative Agent
shall not be held responsible for any failure to collect any insurance proceeds
due under the terms of any policy regardless of the cause of such failure.

 

 - 7 - 

 

 

(c)          At least thirty (30) days prior to the expiration date of each
policy maintained pursuant to this Section 1.3, a renewal or replacement thereof
reasonably satisfactory to Administrative Agent shall be delivered to
Administrative Agent. Upon receipt of written request of Administrative Agent,
Borrower shall deliver to Administrative Agent receipts evidencing the payment
for all such insurance policies and renewals or replacements. The delivery of
any insurance policies hereunder shall constitute an assignment of all unearned
premiums as further security hereunder. In the event of the foreclosure of this
Instrument or any other transfer of title to the Secured Property in
extinguishment or partial extinguishment of the Secured Indebtedness, all right,
title and interest of Borrower in and to all insurance policies then in force
shall pass to the purchaser or to Administrative Agent, as the case may be, and
Administrative Agent is hereby irrevocably appointed by Borrower as
attorney-in-fact for Borrower to assign any such policy to said purchaser or to
Administrative Agent, as the case may be, without accounting to Borrower for any
unearned premiums thereon.

 

Section 1.4           Taxes and Other Charges. Borrower shall pay and discharge
prior to the delinquency date thereof all taxes of every kind and nature, all
water charges, sewer rents and assessments, levies, permit fees, inspection and
license fees, and all other charges imposed upon or assessed against the Secured
Property or any part thereof or upon the revenues, rents, issues, income, and
profits of the Secured Property and, unless Borrower is making monthly deposits
with Administrative Agent in accordance with Section 1.11 hereof, Borrower shall
exhibit to Administrative Agent validated receipts (or other commercially
reasonable evidence of payment) showing the payment of such taxes, assessments,
water charges, sewer rents, levies, fees, and other charges which may be or
become a lien on the Secured Property within ten (10) days after Administrative
Agent’s request therefor. Should Borrower default in the payment of any of the
foregoing taxes, assessments, water charges, sewer rents, or other charges and
such default continues for five (5) business days after receipt of written
notice from Administrative Agent, Administrative Agent may, but shall not be
obligated to, pay the same or any part thereof, and amounts so paid shall be
secured by this Instrument, and Borrower shall, on demand, reimburse
Administrative Agent for all amounts so paid. Notwithstanding the foregoing,
Borrower may contest any taxes, water charges, sewer rents and assessments,
levies, permit fees, inspection and license fees, and all other charges imposed
upon or assessed against the Secured Property so long as Borrower has notified
Administrative Agent in writing prior to doing so and so long as Borrower does
so in good faith and in accordance with the procedures established for such
protest and/or contest pursuant to Applicable Law, during which time the
foregoing requirement shall be abated with respect to taxes, assessments and/or
charges being protested and/or contested, and no Event of Default shall then
exist. Administrative Agent may, in its reasonable discretion and in a manner so
as not to hinder Borrower’s ability to comply with applicable procedure for any
such protect or contest, require Borrower to post adequate security or a surety
bond, reasonably satisfactory to Administrative Agent, to protect Lenders’
interest during such contest.

 

 - 8 - 

 

 

Section 1.5           Mechanics’ and Other Liens. Borrower shall pay, from time
to time when the same shall become due, all lawful claims and demands of
mechanics, materialmen, laborers, and others which, if unpaid, might result in,
or permit the creation of, a lien or claim of lien on the Secured Property or
any part thereof and, in general, Borrower shall do, or cause to be done, at the
cost of Borrower and without expense to Administrative Agent or Lenders,
everything necessary to fully preserve the lien of this Instrument. In the event
Borrower fails to make payment of such claims and demands and such failure
continues for five (5) business days after receipt of written notice from
Administrative Agent, Administrative Agent may, but shall not be obligated to,
make payment thereof, and all sums so expended shall be secured by this
Instrument, and Borrower shall, on demand, reimburse Administrative Agent for
all sums so expended. Notwithstanding the foregoing, Borrower may contest any
lien or claim of lien on the Secured Property or any part thereof so long as
Borrower has notified Administrative Agent in writing prior to doing so and so
long as Borrower does so in good faith by appropriate legal proceedings
diligently prosecuted, and so long as Borrower shall furnish to the Title
Company such security or indemnity as the Title Company requires to induce the
Title Company to issue an endorsement to the Title Policy insuring over the
exception created by such lien.

 

Section 1.6           Condemnation Awards. Borrower, immediately upon written
notice of the institution, or the proposed, contemplated or threatened
institution of any action or proceeding for the taking through condemnation of
the Secured Property or any portion thereof, will notify Administrative Agent of
the pendency of such proceedings. Administrative Agent may participate in any
such proceedings and Borrower from time to time will deliver to Administrative
Agent all instruments requested by it to permit such participation. All awards
and compensation for condemnation or other taking or purchase in lieu thereof,
of the Secured Property or any part thereof, are hereby assigned to and shall be
paid to Administrative Agent. Borrower hereby authorizes Administrative Agent to
collect and receive such awards and compensation and to give proper receipts and
acquittances therefor. Unless otherwise approved by Administrative Agent, all
such awards and compensation shall be applied in the manner as provided in this
Instrument. Borrower, upon request by Administrative Agent, shall make, execute,
and deliver any and all instruments reasonably requested for the purpose of
confirming the assignment of the aforesaid awards and compensation to
Administrative Agent free and clear of any liens, charges, or encumbrances of
any kind or nature whatsoever.

 

 - 9 - 

 

 

Section 1.7           Costs of Defending and Upholding the Lien. If any action
or proceeding is commenced to which action or proceeding Administrative Agent
and/or any Lender is made a party or in which it becomes necessary for
Administrative Agent and/or Lender to defend or uphold the lien or security
title of this Instrument, Borrower shall, on demand, reimburse Administrative
Agent for all expenses (including, without limitation, reasonable attorneys’
fees at standard hourly rates, without regard to any statutory attorneys’ fees,
and appellate attorneys’ fees) incurred by Administrative Agent and/or Lender in
any such action or proceeding and all such expenses shall be secured by this
Instrument.

 

Section 1.8           Additional Advances and Disbursements. Borrower shall pay
when due all payments and charges on all deeds to secure debt, security
agreements, liens, encumbrances, ground and other leases, and security interests
which may be or become superior or inferior to the lien of this Instrument, and
if Borrower shall fail to make such payments and such failure continues for five
(5) business days after receipt of written notice from Administrative Agent,
Administrative Agent shall have the right, but shall not be obligated, to pay,
without notice to Borrower, such payments and charges, and Borrower shall, on
demand, reimburse Administrative Agent for amounts so paid. In addition, upon
default of Borrower in the performance of any other terms, covenants,
conditions, or obligations by it to be performed under any such prior or
subordinate lien, encumbrance, lease, or security interest and such default
continues for five (5) business days after receipt of written notice from
Administrative Agent, Administrative Agent shall have the right, but shall not
be obligated, to cure such default in the name and on behalf of Borrower. All
sums advanced and expenses incurred at any time by Administrative Agent pursuant
to this Section 1.8 or as otherwise provided under the terms and provisions of
this Instrument or under applicable law shall bear interest from the date that
such sum is advanced or expense incurred, to and including the date of
reimbursement, computed at the Default Rate (as defined in the Loan Agreement).

 

Section 1.9           Costs of Enforcement. Borrower agrees to bear and pay all
expenses (including reasonable attorneys’ fees at standard hourly rates (without
regard to any statutory attorneys’ fees provisions) actually incurred and all
reasonable costs of collection) of or incidental to the perfection and
enforcement of any provision hereof, or the enforcement, compromise, or
settlement of this Instrument or the Secured Indebtedness, and for the curing
thereof, or for defending or asserting the rights and claims of Administrative
Agent in respect thereof, by litigation or otherwise. All rights and remedies of
Administrative Agent shall be cumulative and may be exercised singly or
concurrently. Notwithstanding anything herein contained to the contrary,
Borrower: (a) will not (i) at any time insist upon, or plead, or in any manner
whatsoever claim or take any benefit or advantage of any stay or extension or
moratorium law, any exemption from execution or sale of the Secured Property or
any part thereof, wherever enacted, now or at any time hereafter in force, which
may affect the covenants and terms of performance of this Instrument, nor (ii)
claim, take, or insist upon any benefit or advantage of any law now or hereafter
in force providing for the valuation or appraisal of the Secured Property, or
any part thereof, prior to any sale or sales thereof which may be made pursuant
to any provision herein, or pursuant to the decree, judgment, or order of any
court of competent jurisdiction, nor (iii) after any such sale or sales, claim
or exercise any right under any statute heretofore or hereafter enacted to
redeem the property so sold or any part thereof; (b) hereby expressly waives all
benefit or advantage of any such law or laws; and (c) covenants not to hinder,
delay, or impede the execution of any power herein granted or delegated to
Administrative Agent, but to suffer and permit the execution of every power as
though no such law or laws had been made or enacted. Borrower, for itself and
all who may claim under it, waives, to the extent that it lawfully may, all
right to have the Secured Property marshaled upon any foreclosure hereof.

 

 - 10 - 

 

 

Section 1.10         Intangible and Other Taxes. Borrower shall pay any and all
taxes, charges, filing, registration and recording fees, excises, and levies
imposed upon Administrative Agent by reason of its ownership of this Instrument
and the other Loan Documents, or by reason of the recording or filing thereof,
or any security instrument supplemental hereto, any security instrument or
Uniform Commercial Code financing statement with respect to any fixtures or
personal property owned by Borrower at the Secured Property and any instrument
of further assurance (other than income, franchise and doing business taxes),
and shall pay all stamp or intangible taxes and other taxes required to be paid
on any of the Loan Documents except any taxes or fees in connection with
Administrative Agent’s sale or assignment of any Loan Documents. In the event
Borrower fails to make such payment payments and such failure continues for five
(5) business days after receipt of written notice from Administrative Agent,
then Administrative Agent shall have the right, but shall not be obligated, to
pay the amount due, and Borrower shall, on demand, reimburse Administrative
Agent for said amount, and until so paid said amount shall become part of the
Secured Indebtedness. The provisions of this Section shall survive the repayment
of the Secured Indebtedness.

 

Section 1.11         Escrow Deposits. At Administrative Agent’s request at any
time after an Event of Default (as hereinafter defined) has occurred, Borrower
shall deposit with Administrative Agent, monthly, one twelfth (1/12th) of the
insurance premiums and real estate taxes, assessments, water, sewer, and other
charges which might become a lien upon the Secured Property. In addition, if
required by Administrative Agent at any time after an Event of Default has
occurred, Borrower shall simultaneously therewith deposit with Administrative
Agent a sum of money which together with the monthly installments aforementioned
will be sufficient to make each of the payments aforementioned at least thirty
(30) days prior to the date such payments are deemed delinquent. Should said
charges not be ascertainable at the time any deposit is required to be made with
Administrative Agent, the deposit shall be made on the basis of the charges for
the prior year, and when the charges are fixed for the then current year,
Borrower shall deposit any deficiency with Administrative Agent. All funds so
deposited with Administrative Agent shall be held by it without interest, may be
commingled by Administrative Agent with its general funds and shall be applied
in payment of the charges aforementioned when and as payable, to the extent
Administrative Agent shall have such funds on hand. If deposits are being made
with Administrative Agent, Borrower shall furnish Administrative Agent with
bills for the charges for which such deposits are required to be made hereunder
and/or such other documents necessary for the payment of same, at least fifteen
(15) days prior to the date on which the charges first become payable. The
collection of such deposits by Administrative Agent shall not relieve Borrower
of any obligations of Borrower under Section 1.3 or Section 1.4 or any other
provision of this Instrument; and under no circumstances shall Administrative
Agent be liable for failure to make any payment on behalf of Borrower,
including, without limitation, payment of taxes, assessments or insurance
premiums; provided that, so long as no uncured Event of Default then exists,
Administrative Agent shall make such deposits available to Borrower for the
payment of taxes, assessments or insurance premiums.

 

 - 11 - 

 

 

Section 1.12         Transfer of the Secured Property; Transfers of Entity
Interests. Borrower hereby acknowledges to Administrative Agent that (a) the
identity and expertise of Borrower were and continue to be material
circumstances upon which Administrative Agent has relied in connection with, and
which constitute valuable consideration to Administrative Agent for, the
extending to Borrower of the Secured Indebtedness and (b) any change in such
identity or expertise could materially impair or jeopardize the security for the
payment of the Secured Indebtedness granted to Administrative Agent by this
Instrument. Borrower hereby covenants and agrees with Administrative Agent and
Lenders, as part of the consideration for the extending to Borrower of the
Secured Indebtedness, that, except with regard to transfers expressly permitted
by Section 7.34 of the Loan Agreement, Borrower shall not encumber, pledge,
convey, transfer or assign any or all of its interest in the Secured Property
without the prior written consent of Administrative Agent, and, if Borrower is a
corporation, partnership, limited liability company or other artificial entity,
there shall be no encumbrance, pledge, conveyance, transfer or assignment of any
legal or beneficial interest whatsoever in Borrower or in any entity comprising
Borrower without the prior written consent of Administrative Agent. Such consent
of Administrative Agent may be given or withheld by Administrative Agent at its
sole discretion. The consent by Administrative Agent to any sale, transfer,
pledge, encumbrance, creation of a security interest in, or other hypothecation
of, any portion of the Secured Property shall not be deemed to constitute a
novation or a consent to any further sale, transfer, pledge, encumbrance,
creation of a security interest in or other hypothecation, or to waive the right
of Administrative Agent, at its option, to declare the Secured Indebtedness
immediately due and payable, without notice to Borrower or any other person or
entity, upon any such sale, transfer, pledge, encumbrance, creation of a
security interest or other hypothecation to which Administrative Agent shall not
have consented.

 

Section 1.13         Leases, Contracts, Etc. Borrower hereby further agrees as
follows:

 

(a)          Borrower does hereby assign to Lenders, the Leases and Revenues
(reserving only to Borrower the right to collect currently due and payable
Revenues and the right to exercise all of the rights and remedies of the
landlord under the Leases so long as no Event of Default has occurred and is
continuing hereunder), and Borrower agrees to execute and deliver to
Administrative Agent such additional instruments, in form and substance
reasonably satisfactory to Administrative Agent, as may hereafter be reasonably
requested by Administrative Agent further to evidence and confirm said
assignment; provided, however, that acceptance of any such assignment shall not
be construed to impose upon Administrative Agent or Lenders any obligation with
respect to any Lease (including, without limitation, any liability under the
covenant of quiet enjoyment contained in any lease or in any law of any
applicable state in the event that any lessee shall have been joined as a party
defendant in any action to foreclose this Instrument and shall have been barred
and foreclosed thereby of all right, title, and interest and equity of
redemption in the Secured Property).

 

 - 12 - 

 

 

(b)          Borrower shall not execute an assignment of the Leases or Revenues,
or any part thereof with any party other than Administrative Agent unless
Administrative Agent shall first consent to such assignment and unless such
assignment shall expressly provide that it is subordinate to the collateral
assignment contained in this Instrument and any collateral assignment executed
pursuant hereto or concerning the Secured Indebtedness.

 

(c)          Borrower shall not enter into any Lease in the Improvements except
as permitted by Section 7.24 of the Loan Agreement.

 

(d)          Intentionally Omitted.

 

(e)          Administrative Agent shall have the absolute and continuing right,
at all times hereafter, to review and approve, which approval shall not be
unreasonably withheld, conditioned or delayed, any and all other material
contracts, licenses or permits which, pursuant to their operation and effect,
will (or are reasonably likely to) affect, the Secured Property, or any part
thereof, and any and all modifications to existing agreements, licenses, and
permits which are proposed to be entered into subsequent to the date of this
Instrument prior to their execution and delivery by Borrower.

 

Section 1.14         Estoppel Certificates. Borrower, within twenty (20) days
after receipt of written request, shall furnish to Administrative Agent a
written statement, duly acknowledged, setting forth to its knowledge the amount
due under this Instrument, the terms of payment and maturity date related to all
amounts advanced pursuant to or outstanding under the Loan Agreement, the date
to which interest has been paid, whether any offsets or defenses exist against
the Secured Indebtedness and, if any are alleged to exist, the nature thereof
shall be set forth in detail.

 

Section 1.15         Security Deposits. To the extent required by law or, after
an Event of Default, if required by Administrative Agent, all security deposits
of tenants of the Secured Property shall be treated as trust funds not to be
commingled with any other funds of Borrower. Within twenty (20) days after
request by Administrative Agent, Borrower shall furnish satisfactory evidence of
compliance with this Section 1.15, as necessary, together with a statement of
all security deposits deposited by the tenants and copies of all Leases not
theretofore delivered to Administrative Agent, certified by Borrower.

 

Section 1.16         Indemnity. Borrower shall indemnify and hold Administrative
Agent and all Lenders harmless from and against any and all suits, actions,
claims, proceedings (including third party proceedings), damages, losses,
liabilities, and expenses (including, without limitation, reasonable attorneys’
fees at standard hourly rates without regard to any statutory attorneys’ fees
provisions) in connection with this transaction; provided, however, that
Borrower shall not be required to indemnify or hold harmless the Administrative
Agent or any Lender from any such matters that arise out of the gross negligence
or willful misconduct of the Administrative Agent or any Lender. The foregoing
indemnity shall survive full payment of the Secured Indebtedness, the
foreclosure of this Instrument, any transfer of the Secured Property, and any
and all other events relating to the foregoing.

 

 - 13 - 

 

 

Section 1.17         Security Agreement.

 

(a)          With respect to the furniture, machinery, apparatus, equipment,
appliances, fittings, fixtures, building supplies and materials, articles of
personal property, chattels, chattel paper, documents, inventory, accounts, farm
products, consumer goods and general intangibles referred to or described in
this Instrument, or in any way connected with the use and enjoyment of the
Secured Property, this Instrument is hereby made and declared to be a security
agreement encumbering each and every item of such property included herein as a
part of the Secured Property, in compliance with the provisions of the Uniform
Commercial Code as enacted in the State of Georgia. Upon request by
Administrative Agent, at any time and from time to time, a financing statement
or statements reciting this Instrument to be a security agreement affecting all
of such property shall be appropriately filed. The remedies for any violation of
the covenants, terms and conditions of the security agreement contained in this
Instrument shall be (i) as prescribed herein, or (ii) as prescribed by general
law, or (iii) as prescribed by the specific statutory consequences now or
hereafter enacted and specified in said Uniform Commercial Code, all at
Administrative Agent's sole election. Borrower and Administrative Agent agree
that the filing of any such financing statement or statements in the records
normally having to do with personal property shall not in any way affect the
agreement of Borrower and Administrative Agent that everything used in
connection with the production of income from the Secured Property or adapted
for use therein or which is described or reflected in this Instrument, is, and
at all times and for all purposes and in all proceedings, both legal and
equitable, shall be, regarded as part of the real estate conveyed hereby
regardless of whether (A) any such item is physically attached to the
improvements, (B) serial numbers are used for the better identification of
certain items capable of being thus identified in an exhibit to this Instrument,
or (C) any such item is referred to or reflected in any such financing statement
or statements so filed at any time. Similarly, the mention in any such financing
statement or statements of the rights in and to (1) the proceeds of any fire
and/or hazard insurance policy, or (2) any award in eminent domain proceedings
for a taking or for loss of value, or (3) Borrower's interest as lessor in any
present or future lease or rights to income growing out of the use and/or
occupancy of the Secured Property, whether pursuant to lease or otherwise, shall
not in any way alter any of the rights of any Lender as determined by this
Instrument or affect the priority of Administrative Agent or Lenders’ security
interest granted hereby or by any other recorded document, it being understood
and agreed that such mention in such financing statement or statements is solely
for the protection of Administrative Agent and Lenders in the event any court
shall at any time hold with respect thereto, that notice of Administrative
Agent’s or any Lender’s priority of interest, to be effective against all
persons or a particular class of persons, must be filed in the Uniform
Commercial Code records.

 

 - 14 - 

 

 

(b)          Borrower warrants that (i) Borrower's (also referred to as
“Debtor's”) name, identity or corporate structure and residence or principal
place of business are as set forth in Section 1.17(c) hereof; (ii) Borrower
(also referred to as “Debtor”) has been using or operating under said name,
identity or corporate structure without change for the time period set forth in
Section 1.17(c) hereof; and (iii) the location of the collateral, if any, is the
same as the location of the Land. Borrower covenants and agrees that Borrower
will furnish Administrative Agent with notice of any change in the matters
addressed by clauses (i) or (iii) of this Section 1.17(b) within thirty (30)
days of the effective date of any such change and Borrower will promptly execute
any financing statements or other instruments deemed necessary by Administrative
Agent to prevent any filed financing statement from becoming misleading or
losing its perfected status.

 

(c)          The names of the “Debtor” and the “Secured Party,” the identity or
corporate structure and residence or principal place of business of “Debtor,”
and the time period for which “Debtor” has been using or operating under said
name and identity or corporate structure without change, are as set forth in
Schedule 1 of Exhibit ”C” attached hereto and by this reference made a part
hereof; the mailing address of the “Secured Party” from which information
concerning the security interest may be obtained, and the mailing address of
“Debtor,” are as set forth in Schedule 2 of said Exhibit ”C” attached hereto;
and a statement indicating the types, or describing the items, of collateral is
set forth hereinabove.

 

Section 1.18         Fixture Filing.  This Instrument shall also constitute a
“fixture filing” for the purposes of the Uniform Commercial Code against all of
the Secured Property which is or is to become fixtures.  The information in
Section 1.17(b) and (c) above is provided so that this Instrument shall comply
with the requirements of the Uniform Commercial Code for a deed to secure debt
to be filed as a financing statement filed as a fixture filing.  A statement
describing the portion of the Secured Property comprising the fixtures hereby
secured is set forth hereinabove in the definition of “Secured Property”.

 

Article 2

DEFAULT AND REMEDIES

 

Section 2.1           Events of Default. Subject to the giving of all required
notices and the expiration of any applicable cure periods (as set forth herein
or in the Loan Agreement) for the following items (a), (b) and (c), the
occurrence of any of the following events shall constitute an Event of Default
hereunder: (a) an “Event of Default” under the Loan Agreement, (b) any default
by Borrower with respect to any representation or warranty under this
Instrument, (c) any default by Borrower with respect to any covenant or
obligation contained in this Instrument, or (d) any default by Borrower under
any other contract or agreement between Administrative Agent and/or any Lender
and Borrower which is not cured within any notice and/or cure period, if any,
provided therein.

 

 - 15 - 

 

 

Section 2.2           Remedies.

 

(a)          Upon the occurrence and during the continuation of any Event of
Default, Administrative Agent may take such action, without notice or demand
(except as required in this Instrument), as it deems advisable to protect and
enforce its rights against Borrower and in and to the Secured Property. Without
limitation of the foregoing, Administrative Agent may take any of the following
actions, each of which may be pursued concurrently or otherwise, at such time
and in such order as Administrative Agent may determine, in its sole discretion,
without impairing or otherwise affecting the other rights and remedies of
Administrative Agent hereunder, under the other Loan Documents, and at law: (1)
declare the entire unpaid Secured Indebtedness to be immediately due and
payable; or (2) notify all tenants of the Secured Property and all others
obligated on the Leases that all rents and other sums owing on the Leases have
been assigned to Administrative Agent and are to be paid directly to
Administrative Agent, and to enforce payment of all obligations owing on the
Leases, by suit, ejectment, cancellation, releasing, reletting, or otherwise,
whether or not Administrative Agent has taken possession of the Secured
Property, and to exercise whatever rights and remedies Administrative Agent may
have under any assignment of rents and leases; or (3) enter into or upon the
Secured Property, either personally or by its representatives, nominees or
attorneys and dispossess Borrower and its tenants and servants therefrom, and
thereupon Administrative Agent may (i) use, operate, manage, control, insure,
maintain, repair, restore, and otherwise deal with all and every part of the
Secured Property and conduct business thereupon; (ii) complete any construction
on the Secured Property in such manner and form as Administrative Agent deems
advisable in the reasonable exercise of its judgment; (iii) exercise all rights
and power of Borrower with respect to the Secured Property, whether in the name
of Borrower, or otherwise, including, without limitation, the right to make,
cancel, enforce, or modify Leases, obtain and evict tenants, and demand, sue
for, collect, and receive all Revenues, which rights shall not be in limitation
of Administrative Agent’s rights under any assignment of rents and leases
securing the Secured Indebtedness; and (iv) apply the Revenues to the payment of
the Secured Indebtedness, after deducting therefrom all expenses incurred in
connection with the aforesaid operations (including reasonable attorneys’ fees
at standard hourly rates without regard to any statutory attorneys’ fees
provisions) and all amounts necessary to pay the taxes, assessments, insurance,
and other charges in connection with the Secured Property; or (4) institute
proceedings for the complete foreclosure of this Instrument either at law, in
equity, or pursuant to Section 2.2(b) hereof, in which case Administrative Agent
may bid upon and purchase the Secured Property and the Secured Property may be
sold for cash or upon credit in one or more parcels; or (5) with or without
entry, to the extent permitted and pursuant to the procedures provided by
applicable law, institute proceedings for the partial foreclosure of this
Instrument for the portion of the Secured Indebtedness then due and payable (if
Lender shall have elected not to declare the entire Secured Indebtedness to be
immediately due and owing), subject to the continuing lien of this Instrument
for the balance of the Secured Indebtedness not then due; or (6) sell for cash
or upon credit the Secured Property or any part thereof and all estate, claim,
demand, right, title, and interest of Borrower therein and rights of redemption
thereof, pursuant to power of sale or otherwise, at one or more sales, as an
entirety or in parcels, at such time and place, upon such terms and after such
notice thereof as may be required or permitted by law, and in the event of a
sale, by foreclosure or otherwise, of less than all of the Secured Property,
this Instrument shall continue as a lien on the remaining portion of the Secured
Property; or (7) institute an action, suit or proceeding in equity for the
specific performance of any covenant, condition or agreement contained herein or
in any Loan Document; or (8) to the extent permitted by applicable law, recover
judgment on the Note either before, during or after any proceedings for the
enforcement of this Instrument; or (9) as a matter of strict right, obtain from
any court of competent jurisdiction the appointment of a trustee, receiver,
liquidator, or conservator of the Secured Property, without regard for the
adequacy of the security for the Secured Indebtedness and without regard for the
solvency of Borrower, or any other person, firm or other entity liable for the
payment of the Secured Indebtedness, and without regard for any other statutory
or common law requirements otherwise applicable to the appointment of a trustee,
receiver, liquidator, or conservator; or (10) pay or perform any default in the
payment, performance, or observance of any term, covenant or condition of this
Instrument, and all payments made or costs or expenses incurred by
Administrative Agent in connection therewith, shall be secured hereby and shall
be, without demand, immediately repaid by Borrower to Administrative Agent with
interest thereon the necessity for any such actions and of the amounts to be
paid to be in the sole judgment of Administrative Agent, and Administrative
Agent may enter and authorize others to enter upon the Secured Property or any
part thereof for the purpose of performing or observing any such defaulted term,
covenant, or condition without thereby becoming liable to Borrower or any person
in possession holding under Borrower; or (11) pursue any remedy with respect to
the Secured Property available to a secured party under the Uniform Commercial
Code; or (12) pursue such other remedies as Administrative Agent may have under
applicable law, in equity or under this Instrument, the Notes, the Loan
Agreement, or any of the other Loan Documents.

 

 - 16 - 

 

 

(b)          If an Event of Default shall have occurred and be continuing and
the Secured Indebtedness has been accelerated or is otherwise due and payable in
full, Administrative Agent may sell the Secured Property or any part of the
Secured Property at public sale or sales before the door of the courthouse of
the county in which the Secured Property or any part of the Secured Property is
situated, to the highest bidder for cash, in order to pay the Secured
Indebtedness secured hereby and accrued interest thereon and insurance premiums,
liens, assessments, taxes and charges, including utility charges, if any, with
accrued interest thereon, and all expenses of the sale and of all proceedings in
connection therewith, including reasonable attorneys’ fees at standard hourly
rates (without regard to any statutory attorneys’ fees provisions) as set forth
in Section 1.7 above, after advertising the time, place and terms of sale once a
week for four (4) weeks immediately preceding such sale (but without regard to
the number of days) in a newspaper in which Sheriff’s sales are advertised in
said county. At any such public sale, Administrative Agent may execute and
deliver to the purchaser a conveyance of the Secured Property or any part of the
Secured Property in fee simple, with full warranties of title (or without
warranties if Administrative Agent shall so elect) and to this end, Borrower
hereby constitutes and appoints Administrative Agent as attorney-in-fact of
Borrower to make such sale and conveyance, and thereby to divest Borrower of all
right, title, interest, equity and equity of redemption that Borrower may have
in and to the Secured Property and to vest the same in the purchaser or
purchasers at such sale or sales, and all the acts and doings of Administrative
Agent as attorney-in-fact are hereby ratified and confirmed and any recitals in
said conveyance or conveyances as to facts essential to a valid sale shall be
binding upon Borrower. The aforesaid power of sale and agency hereby granted are
coupled with an interest and are irrevocable by death or otherwise, are granted
as cumulative of the other remedies provided hereby or by law for collection of
the Secured Indebtedness secured hereby and shall not be exhausted by one
exercise thereof but may be exercised until full payment of all Secured
Indebtedness secured hereby. In the event of any such foreclosure sale by
Administrative Agent, Borrower shall be deemed a tenant holding over and shall
forthwith deliver possession to the purchaser or purchasers at such sale or be
summarily dispossessed according to provisions of law applicable to tenants
holding over. In case Administrative Agent shall have proceeded to enforce any
right, power, or remedy under this Instrument by foreclosure, entry or otherwise
or in the event advertising of the intended exercise of the sale under power
provided hereunder is commenced, and such proceeding or advertisement shall have
been withdrawn, discontinued or abandoned for any reason, then in every such
case (i) Borrower and Administrative Agent shall be restored to their former
positions and rights, (ii) all rights, powers and remedies of Administrative
Agent shall continue as if no such proceeding had been taken, (iii) each and
every default declared or occurring prior to or subsequent to such withdrawal,
discontinuance or abandonment shall be deemed to be a continuing default, and
(iv) neither this Instrument, nor the Notes, nor the Secured Indebtedness, nor
any other Loan Document shall be or shall be deemed to have been reinstated or
otherwise affected by such withdrawal, discontinuance or abandonment; and
Borrower hereby expressly waives the benefit of any statute or rule of law now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with this sentence.

 

 - 17 - 

 

 

(c)          The purchase money proceeds or avails of any sale made under or by
virtue of this Article 2, together with any other sums which then may be held by
Administrative Agent under this Instrument, whether under the provisions of this
Article 2 or otherwise, shall be applied to the Secured Indebtedness in the
order provided in the Loan Agreement.

 

(d)          Administrative Agent may adjourn from time to time any sale by it
to be made under or by virtue of this Instrument by announcement at the time and
place appointed for such sale or for such adjourned sale or sales; and, except
as otherwise provided by any applicable provision of law, Administrative Agent,
without further notice or publication, may make such sale at the time and place
to which the same shall be so adjourned.

 

(e)          Upon the completion of any sale or sales made by Administrative
Agent under or by virtue of this Article 2, Administrative Agent, or an officer
of any court empowered to do so, shall execute and deliver to the accepted
purchaser or purchasers a good and sufficient instrument, or good and sufficient
instruments, conveying, assigning, and transferring all estate, right, title,
and interest in and to the property and rights sold. Administrative Agent is
hereby irrevocably appointed the true and lawful attorney of Borrower, such
appointment being coupled with an interest, in its name and stead, to make all
necessary conveyances, assignments, transfers, and deliveries of the Secured
Property and rights so sold and for that purpose Administrative Agent may
execute all necessary instruments of conveyance, assignment, and transfer, and
may substitute one or more persons with like power, Borrower hereby ratifying
and confirming all that its said attorney or such substitute or substitutes
shall lawfully do by virtue hereof. Any such sale or sales made under or by
virtue of this Article 2, whether made under the power of sale herein granted or
under or by virtue of judicial proceedings or of a judgment or decree of
foreclosure and sale, shall operate to divest all the estate, right, title,
interest, claim, and demand whatsoever, whether at law or in equity, of Borrower
in and to the properties and rights so sold, and shall be a perpetual bar both
at law and in equity against Borrower and against any and all persons claiming
or who may claim the same, or any part thereof from, through or under Borrower.

 

 - 18 - 

 

 

(f)          In the event of any sale made under or by virtue of this Article 2
(whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale) the
entire Secured Indebtedness, if not previously due and payable, immediately
thereupon shall, anything in the Notes, the Loan Agreement, this Instrument, or
any other Loan Document to the contrary notwithstanding, become due and payable.

 

(g)          Upon any sale made under or by virtue of this Article 2 (whether
made under the power of sale herein granted or under or by virtue of judicial
proceedings or of a judgment or decree of foreclosure and sale), Administrative
Agent, may bid for and acquire the Secured Property or any part thereof and in
lieu of paying cash therefor may make settlement for the purchase price by
crediting upon the Secured Indebtedness the net sales price after deducting
therefrom the expenses of the sale and the costs of the action and any other
sums which Administrative Agent is authorized to deduct under this Instrument.

 

(h)          No recovery of any judgment by Administrative Agent or any Lender
and no levy of an execution under any judgment upon the Secured Property or upon
any other property of Borrower shall affect in any manner or to any extent, the
lien and title of this Instrument upon the Secured Property or any part thereof,
or any liens, titles, rights, powers or remedies of Administrative Agent
hereunder, but such liens, titles, rights, powers and remedies of Administrative
Agent shall continue unimpaired as before.

 

(i)          Borrower agrees, to the fullest extent permitted by law, that upon
the occurrence and during the continuation of an Event of Default, neither
Borrower nor anyone claiming through or under it shall or will set up, claim or
seek to take advantage of any appraisement, valuation, stay, extension,
homestead, exemption or redemption laws now or hereafter in force, in order to
prevent or hinder the enforcement or foreclosure of this Instrument, or the
absolute sale of the Secured Property, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereat, and
Borrower, for itself and all who may at any time claim through or under it,
hereby waives to the full extent that it may lawfully so do, the benefit of all
such laws, and any and all right to have the assets comprised in the security
intended to be created hereby marshaled upon any foreclosure of the lien or
title hereof.

 

(j)          The failure to make any such tenants of the Secured Property party
to any such foreclosure proceedings and to foreclose their rights will not be,
nor be asserted to be by Borrower, a defense to any proceedings instituted by
Administrative Agent to collect the sums secured hereby.

 

(k)          Administrative Agent, at its option, is authorized to foreclose
this Instrument subject to the rights of any tenants of the Secured Property,
and the failure to make any such tenants parties to any such foreclosure
proceedings and to foreclose their rights will not be, nor be asserted to be by
Borrower, a defense to any proceedings instituted by Lender to collect the sums
secured hereby.

 

 - 19 - 

 

 

Section 2.3           Possession of the Secured Property. Upon any foreclosure
of the Secured Property, it is agreed that the then owner of the Secured
Property, if it is the occupant of the Secured Property or any part thereof,
shall immediately surrender possession of the Secured Property so occupied to
Administrative Agent, and if such occupant is permitted to remain in possession,
the possession shall be as tenant of Administrative Agent and, on demand, such
occupant (a) shall pay to Administrative Agent monthly, in advance, a reasonable
rental for the space so occupied, and (b) in default thereof may be dispossessed
by the usual summary proceedings. The covenants herein contained may be enforced
by a receiver of the Secured Property or any part thereof. Nothing in this
Section 2.3 shall be deemed to be a waiver of the provisions of this Instrument
prohibiting the sale or other disposition of the Secured Property without
Administrative Agent’s consent.

 

Section 2.4           Borrower’s Actions After Default. Nothing herein shall be
deemed to require the commencement of a suit or the consent of Borrower as a
condition precedent for Administrative Agent’s right to the appointment of a
receiver or the exercise of any other rights or remedies available to Lender.

 

Section 2.5           Control by Administrative Agent After Default.
Notwithstanding the appointment of any receiver, liquidator, or trustee of
Borrower, or of any of its property, or of the Secured Property or any part
thereof, Administrative Agent shall be entitled to retain possession and control
of all property now and hereafter covered by this Instrument.

 

Section 2.6           WAIVER OF BORROWER’S RIGHTS. BY EXECUTION OF THIS
INSTRUMENT, BORROWER EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF ADMINISTRATIVE
AGENT TO ACCELERATE THE SECURED INDEBTEDNESS EVIDENCED BY THE NOTES AND LOAN
AGREEMENT AND THE POWER OF ATTORNEY GIVEN HEREIN TO ADMINISTRATIVE AGENT TO SELL
THE SECURED PROPERTY BY NONJUDICIAL FORECLOSURE UPON AN EVENT OF DEFAULT BY
BORROWER WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE EXCEPT AS REQUIRED
IN THE LOAN AGREEMENT; (B) TO THE EXTENT ALLOWED BY APPLICABLE LAW, WAIVES ANY
AND ALL RIGHTS WHICH BORROWER MAY HAVE UNDER THE CONSTITUTION OF THE UNITED
STATES, THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR
BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO JUDICIAL HEARING PRIOR
TO THE EXERCISE BY ADMINISTRATIVE AGENT OF ANY RIGHT OR REMEDY HEREIN PROVIDED
TO ADMINISTRATIVE AGENT OR LENDERS; (C) ACKNOWLEDGES THAT BORROWER HAS READ THIS
INSTRUMENT AND ITS PROVISIONS HAVE BEEN EXPLAINED FULLY TO BORROWER AND BORROWER
HAS CONSULTED WITH LEGAL COUNSEL OF BORROWER’S CHOICE PRIOR TO EXECUTING THIS
INSTRUMENT; AND (D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF
BORROWER HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY BORROWER AS
PART OF A BARGAINED FOR LOAN TRANSACTION.

 

 - 20 - 

 

 

Article 3

MISCELLANEOUS

 

Section 3.1           Credits Waived. Borrower will not claim nor demand nor be
entitled to any credit or credits against the Secured Indebtedness for so much
of the taxes assessed against the Secured Property or any part thereof as is
equal to the tax rate applied to the amount due on this Instrument or any part
thereof, and no deductions shall otherwise be made or claimed from the taxable
value of the Secured Property or any part thereof by reason of this Instrument
or the Secured Indebtedness.

 

Section 3.2           No Release. Borrower agrees, that in the event the Secured
Property is sold with the written consent of Administrative Agent and
Administrative Agent enters into any agreement with the then owner of the
Secured Property extending the time of payment of the Secured Indebtedness, or
otherwise modifying the terms hereof, Borrower shall continue to be liable to
pay the Secured Indebtedness according to the tenor of any such agreement unless
expressly released and discharged in writing by Administrative Agent.

 

Section 3.3           Notices. Any and all notices, elections or demands
permitted or required to be made under this Instrument shall be in writing,
signed by the party giving such notice, election or demand, and shall be
delivered personally, or sent by recognized overnight delivery service (such as
FedEx or UPS), or sent by registered or certified United States mail, postage
prepaid, to the other party at the address set forth below, or at such other
address as may have theretofore been designated by written notice delivered in
the manner aforesaid.  The date of personal delivery (by courier or overnight
delivery) or the second (2nd) day following the date of mailing, as the case may
be, shall be deemed the date of delivery of any such notice, election or
demand.  A notice shall be deemed delivered on the attempted date of delivery if
it is properly addressed and rejected by the recipient. For the purposes of this
Instrument:

 

The address of Administrative Agent: The PrivateBank and Trust Company   120 S.
LaSalle Street   Chicago, Illinois  60603   Attn:  Commercial Real Estate      
  With a copy to: The PrivateBank and Trust Company   Atlanta Financial Center  
3343 Peachtree Road   Atlanta, Georgia  30326   Attn: Brad Barton

 

 - 21 - 

 

 

And to: Miller & Martin PLLC   1180 West Peachtree Street NW   Suite 2100  
Atlanta, Georgia  30309   Attn: Charles A. Brake, Jr., Esq.   Fax:  (404)
962-6347     The address of Borrower: CB Owner, LLC   c/o Catalyst Development
Partners   880 Glenwood Avenue, Suite H   Atlanta, Georgia 30316   Attn: Mr. Rob
Meyer   Fax:  (404) 890-5681     With a copy to: c/o Bluerock Real Estate LLC  
712 Fifth Avenue, 9th Floor   New York, New York 10019   Attn: Jordan Ruddy and
Michael Konig, Esq.   Fax: (646) 278-4220     And to: Nelson Mullins Riley &
Scarborough LLP   201 17th Street NW, Suite 1700   Atlanta, Georgia  30363  
Attn: Eric R. Wilensky, Esq.   Fax:  (404) 322-6050

 

Section 3.4           Binding Obligations. The provisions and covenants of this
Instrument shall run with the land, shall be binding upon Borrower and shall
inure to the benefit of Administrative Agent, Lenders, subsequent holders of
this Instrument and their respective successors and assigns. For the purpose of
this Instrument, the term “Borrower” shall mean Borrower named herein, any
subsequent owner of the Secured Property, and their respective heirs, executors,
legal representatives, successors and assigns. All undertakings hereunder shall
be deemed to be the joint and several obligations of all parties comprising
Borrower.

 

Section 3.5           Captions. The captions of the Sections of this Instrument
are for the purpose of convenience only and are not intended to be a part of
this Instrument and shall not be deemed to modify, explain, enlarge or restrict
any of the provisions hereof.

 

 - 22 - 

 

 

Section 3.6           Further Assurances. Borrower shall do, execute,
acknowledge and deliver, at the sole cost and expense of Borrower, all and every
such further acts, deeds, conveyances, assignments, estoppel certificates,
notices of assignment, transfers and assurances as Administrative Agent may
reasonably require from time to time in order to better assure, convey, assign,
transfer and confirm unto Administrative Agent, the rights now or hereafter
intended to be granted to Administrative Agent and/or any Lender under this
Instrument, any other instrument executed in connection with this Instrument or
any other instrument under which Borrower may be or may hereafter become bound
to convey, transfer or assign to Administrative Agent for carrying out the
intention of facilitating the performance of the terms of this Instrument. Upon
any failure by Borrower so to do, Administrative Agent may make, execute,
record, file, re-record and/or refile any and all such deeds to secure debt,
security agreements, financing statements, continuation statements, instruments,
certificates and documents for and in the name of Borrower, and Borrower hereby
irrevocably appoints Lender the agent and attorney-in-fact of Borrower so to do.
The lien and/or security title of this Instrument and the security interest
created hereby will automatically attach, without further act, to all
after-acquired property attached to and/or used in the operation of the Secured
Property or any part thereof.

 

Section 3.7           Severability. Any provision of this Instrument which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provisions in any other jurisdiction.

 

Section 3.8           General Conditions.

 

(a)          All covenants hereof shall be construed as affording to
Administrative Agent and Lenders rights additional to and not exclusive of the
rights conferred under the provisions of applicable laws of the state in which
the Land is located.

 

(b)          This Instrument cannot be altered, amended, modified or discharged
orally and no agreement shall be effective to modify or discharge it in whole or
in part, unless it is in writing and signed by the party against whom
enforcement of the modification, alteration, amendment or discharge is sought.
Notwithstanding the foregoing, this Instrument may be amended and modified from
time to time by instruments signed only by Borrower if the sole purpose of such
instruments is to encumber additional real property by this Instrument.

 

(c)          No remedy herein conferred upon or reserved to Administrative Agent
or any Lender is intended to be exclusive of any other remedy or remedies, and
each and every such remedy shall be cumulative, and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute. No delay or omission of Administrative Agent or any Lender
in exercising any right or power accruing upon any Event of Default shall impair
any such right or power, or shall be construed to be a waiver of any such Event
of Default, or any acquiescence therein. Acceptance of any payment after the
occurrence of an Event of Default shall not be deemed to waive or cure such
Event of Default; and every power and remedy given by this Instrument to
Administrative Agent or any Lender may be exercised from time to time as often
as may be deemed expedient by Administrative Agent or such Lender. Nothing in
this Instrument shall affect the obligation of Borrower to pay the Secured
Indebtedness in the manner and at the time and place expressed in the Loan
Agreement.

 

 - 23 - 

 

 

(d)          No waiver by Administrative Agent or any Lender will be effective
unless it is in writing and then only to the extent specifically stated. Without
limiting the generality of the foregoing, any payment made by Administrative
Agent for insurance premiums, taxes, assessments, water rates, sewer rentals or
any other charges affecting the Secured Property, shall not constitute a waiver
of Borrower’s default in making such payments and shall not obligate
Administrative Agent or any Lender to make any further payments.

 

(e)          Administrative Agent shall have the right to appear in and defend
any action or proceeding, in the name and on behalf of Borrower which
Administrative Agent, in its discretion, feels may adversely affect the Secured
Property or this Instrument. Administrative Agent shall also have the right to
institute any action or proceeding which Administrative Agent, in its
discretion, feels should be brought to protect its interest in the Secured
Property or its rights hereunder. All costs and expenses incurred by
Administrative Agent in connection with such actions or proceedings, including,
without limitation, reasonable attorneys’ fees at standard hourly rates,
(without regard to any statutory attorneys’ fees provisions) shall be paid by
Borrower, on demand.

 

(f)          In the event of the passage after the date of this Instrument of
any law of any governmental authority having jurisdiction, deducting the Secured
Indebtedness from the value of the Secured Property for the purpose of taxation,
affecting any lien thereon or changing in any way the laws of the taxation of
mortgages or debts secured by mortgages for federal, state or local purposes, or
the manner of the collection of any such taxes, so as to affect this Instrument,
Borrower shall promptly pay to Administrative Agent, on demand, all taxes, costs
and charges for which Administrative Agent is or may be liable as a result
thereof, provided said payment shall not be prohibited by law or render any
obligations under the Loan Agreement usurious, in which event Administrative
Agent may declare the Secured Indebtedness to be due and payable within thirty
(30) days of the date of such notice.

 

(g)          Borrower acknowledges that it has received a true copy of this
Instrument.

 

(h)          For the purposes of this Instrument, all defined terms and personal
pronouns contained herein shall be construed, whenever the context of this
Instrument so requires, so that the singular shall be construed as the plural
and vice versa and so that the masculine, feminine or neuter gender shall be
construed to include all other genders.

 

(i)          No provision of this Instrument shall be construed against or
interpreted to the disadvantage of Borrower, Administrative Agent or any Lender
by any court or other governmental or judicial authority by reason of such party
having or being deemed to have drafted, prepared, structured or dictated such
provision.

 

(j)          Upon receipt of evidence reasonably satisfactory to Borrower of the
loss, theft, destruction or mutilation of any note or instrument evidencing a
portion of the Secured Indebtedness, and in the case of any such loss, theft or
destruction, upon delivery of an indemnity agreement reasonably satisfactory to
Borrower or, in the case of any such mutilation, upon surrender and cancellation
of such note or instrument, Borrower shall execute and deliver, in lieu thereof,
a replacement note or instrument, identical in form and substance to the
original note or instrument and dated as of the date of the original note or
instrument and upon such execution and delivery all references in this
Instrument and the other Loan Documents to the original note or instrument shall
be deemed to refer to such replacement note or instrument.

 

 - 24 - 

 

 

(k)          Time is of the essence with respect to each and every covenant,
agreement and obligation of Borrower under the Loan Agreement, this Instrument,
and the other Loan Documents.

 

(l)          Whenever the Loan Agreement, this Instrument, or any other Loan
Document requires the consent, approval, waiver, acceptance, satisfaction or
expression of opinion of, or the taking of any discretionary act by
Administrative Agent, the right, power, privilege and option of Administrative
Agent to withhold or grant its consent shall not be exhausted by the exercise
thereof on one or more occasions, but shall be a continuing right, power,
privilege and option of Administrative Agent with respect to any such matters.

 

Section 3.9           LEGAL CONSTRUCTION. THE ENFORCEMENT OF THIS INSTRUMENT
SHALL BE GOVERNED, CONSTRUED AND INTERPRETED BY THE LAWS OF THE STATE OF
GEORGIA. NOTHING IN THIS INSTRUMENT, THE LOAN AGREEMENT OR IN ANY OTHER
AGREEMENT AMONG BORROWER, ADMINISTRATIVE AGENT AND/OR LENDERS SHALL REQUIRE
BORROWER TO PAY, OR ADMINISTRATIVE AGENT AND LENDERS TO ACCEPT, INTEREST IN AN
AMOUNT WHICH WOULD SUBJECT ADMINISTRATIVE AGENT AND/OR ANY LENDER TO ANY PENALTY
UNDER APPLICABLE LAW. IN THE EVENT THAT THE PAYMENT OF ANY INTEREST DUE
HEREUNDER OR UNDER THE LOAN AGREEMENT OR ANY SUCH OTHER AGREEMENT WOULD SUBJECT
ADMINISTRATIVE AGENT AND/OR ANY LENDER TO ANY PENALTY UNDER APPLICABLE LAW, THEN
AUTOMATICALLY THE OBLIGATIONS OF BORROWER TO MAKE SUCH PAYMENT SHALL BE REDUCED
TO THE HIGHEST RATE AUTHORIZED UNDER APPLICABLE LAW.

 

Section 3.10         No Oral Representations Authorized. This Instrument,
together with the other Loan Documents, constitute the entire agreement between
the parties with respect to the subject matter hereof and hereby supersedes all
prior communications, understandings, and agreements related to this
transaction, whether oral or written. Borrower represents and warrants that it
has not relied on any representations or statements of Administrative Agent or
any Lender (other than those representations explicitly set forth in the Loan
Documents) and Borrower further agrees that Borrower shall not be entitled to
rely in the future on any representations, actions, omissions or statements of
Administrative Agent or any Lender that are not incorporated into a formal
amendment to the Loan Documents.

 

Section 3.11         Attorneys’ Fees. Unless expressly stated otherwise,
references in this Instrument to the recovery of attorneys’ fees by
Administrative Agent shall be deemed to refer to reasonable attorneys’ fees at
standard hourly rates actually incurred (without regard to any statutory
attorneys’ fees provisions) and all reasonable costs of collection.

 

 - 25 - 

 

 

Section 3.12         Intentionally Omitted.

 

Section 3.13         WAIVER. BORROWER DOES HEREBY EXPRESSLY WAIVE ANY AND ALL
BENEFITS BORROWER MAY HAVE UNDER O.C.G.A. §44-14-85 TO CLAIM OR ASSERT THAT THE
SECURED INDEBTEDNESS HAS BEEN REINSTATED IN ACCORDANCE WITH ITS TERMS FOLLOWING
THE WITHDRAWAL OF ANY FORECLOSURE PROCEEDING BY ADMINISTRATIVE AGENT OR ANY
LENDER, AND ACKNOWLEDGES AND AGREES THAT REINSTATEMENT SHALL OCCUR ONLY UPON
WRITTEN AGREEMENT OF ADMINISTRATIVE AGENT.

 

Section 3.14         Intentionally Omitted.

 

Section 3.15         Insurance Proceeds. Notwithstanding anything contained in
this Instrument to the contrary, and so long as there is then no Event of
Default existing and continuing under this Instrument, and further subject to
the other terms and conditions of this Instrument, Administrative Agent agrees
that net insurance proceeds will be made available to Borrower for restoration
of the Secured Property provided that:

 

(a)          Within ninety (90) days of a casualty, Borrower shall notify
Administrative Agent of Borrower’s intention to use the proceeds to repair or
restore the Secured Property to as nearly as practicable as the condition
immediately prior to the casualty; and

 

(b)          Administrative Agent shall have determined, in its reasonable
judgment, that (i) the cost of the repair and restoration will not exceed
$5,000,000.00, (ii) the repair and restoration can be completed within six (6)
months, and (iii) that sufficient funds (including the net insurance proceeds
and the Shortfall Funds (defined below)) are available or committed on terms
satisfactory to Administrative Agent to complete and pay for the restoration and
repair of the Secured Property in accordance with all then applicable building
code requirements and such funds shall be held by Administrative Agent during
the course of the repair and restoration for administration in accordance with
the provisions of this paragraph; and

 

(c)          Borrower shall have deposited with Administrative Agent an amount
determined by Administrative Agent, in its sole but reasonable discretion, to be
sufficient to cover any shortfall between the amount of insurance proceeds
actually received and the actual cost of the repair and restoration of the
Secured Property (such amount, the “Shortfall Funds”); and

 

(d)          Such proceeds are used solely for the restoration of the Secured
Property; and

 

 - 26 - 

 

 

(e)          If Administrative Agent requests to escrow such proceeds, such
funds will be disbursed by Administrative Agent to Borrower subject to
construction loan disbursement procedures satisfactory to Administrative Agent;
and

 

(f)           Such casualty loss does not occur during the last six (6) months
of the term of the Notes; and

 

(g)          There has been no material adverse change, in Administrative
Agent’s reasonable judgment, in the financial condition of Borrower since the
date hereof; and

 

(h)          Borrower shall furnish to Administrative Agent plans and
specifications for the repair or restoration of the Secured Property reasonably
satisfactory to Administrative Agent; and

 

(i)           If the cost to repair or restore the Secured Property exceeds
$500,000.00, then the general contractor selected by Borrower to perform the
work of repairing or restoring the Secured Property (the “Contractor”) shall be
approved by Administrative Agent in its reasonable discretion and the contract
between Borrower and the Contractor, the Contractor’s financial statements and
an estimated progress schedule shall be submitted to, and approved by
Administrative Agent in its reasonable discretion.

 

Section 3.16         Due on Sale. Subject to the terms of the Loan Documents, in
the event Borrower sells or transfers all or any portion of the Secured Property
in violation of the Loan Documents, the entire indebtedness evidenced by the
Notes shall immediately become due and payable.

 

[EXECUTION ON FOLLOWING PAGE]

 

 - 27 - 

 

 

IN WITNESS WHEREOF, Borrower has executed this Instrument under seal, as of the
date first above written.

 

Signed, sealed and delivered by Borrower     in the presence of:   CB OWNER,
LLC, a Delaware limited liability company       /s/ [illegible]       Unofficial
Witness             /s/ Stephanie M. Woodall   By: /s/ Robert Myer Notary Public
  Name: Robert Myer     Title: President My Commission Expires:   (SEAL)
11/24/17               NOTARIAL SEAL       Stephanie M. Woodall       Cobb
County       Notary Public       Georgia       Expires Nov. 24, 2017      



 



 - 28 - 

 

 

EXHIBIT “A”

 

LEGAL DESCRIPTION OF THE LAND

 

All that tract of land lying or being Land Lot 6, 17th District, Fulton County
and the City of Atlanta, Georgia, and being more particularly described as
follows:

 

BEGINNING at a 1/2 inch re-bar found at the intersection of the southerly right
of way of Interstate 85, a variable width right of way, and the westerly right
of way of Cheshire Bridge Road, also a variable width right of way; THEN leaving
the right of way of Interstate 85, proceed the following courses along the said
westerly right of way of Cheshire Bridge Road: South 55 degrees 38 minutes 44
seconds East for 30.92 feet to a 1/2 inch re-bar found; THEN South 06 degrees 51
minutes 23 seconds East for 248.74 feet to a nail found; THEN South 28 degrees
07 minutes 38 seconds East for 42.38 feet to a 1/2 inch re-bar found; THEN South
67 degrees 28 minutes 12 seconds West for 145.43 feet to a 1/2 inch re-bar
found; THEN South 00 degrees 42 minutes 52 seconds West for 123.24 feet to a 1/2
inch re-bar found; THEN North 88 degrees 37 minutes 53 seconds West for 43.35
feet to a 1/2 inch re-bar found; THEN South 09 degrees 34 minutes 54 seconds
East for 86.90 feet to a 1/2 inch re-bar found; THEN North 89 degrees 25 minutes
02 seconds West for 172.15 feet to a 1/2 inch open top pipe found; THEN North 25
degrees 59 minutes 36 seconds West for 95.01 feet to a point; THEN North 26
degrees 42 minutes 06 seconds West for 470.00 feet to a point on the southerly
variable right of way of Interstate 85; THEN continue the following courses
along said southerly right of way of Interstate 85; North 82 degrees 57 minutes
58 seconds East for 105.01 feet to a 1/2 inch re-bar found; THEN North 79
degrees 50 minutes 07 seconds East for 257.68 feet to a point; THEN North 89
degrees 59 minutes 21 seconds East for 156.66 feet to a 1/2 inch re-bar found at
the POINT OF BEGINNING.

 

Said property contains 4.877 acres more or less on that certain Survey for
Catalyst Development Partners; fidelity National Title Insurance Company;
Bluerock Real Estate, LLC; CB Owner, LLC, as Trustee under the BR/CDP Cheshire
Bridge Trust Agreement dated May 29, 2015; and The Private Bank dated March 12,
2015, last revised November 20, 2015 by Bentley-Cranton Group, bearing the seal
and certification of Douglas R. Bentley, GRLS No. 2535, said survey being
incorporated herein by this reference.

 

 - 1 - 

 

 



EXHIBIT “B”

 

PERMITTED ENCUMBRANCES

 

1.          All taxes for the year 2016 and subsequent years, not yet due and
payable.

 

2.          Slope and maintenance easements and limitation of access as
contained in that certain Order as entered in that certain Condemnation – State
Highway Department of Georgia vs. Mrs. Mary C. Caldwell, et al, being Case no.
A-35545, dated May 8, 1953, filed for record May 29, 1953, recorded in Deed Book
2848, Page 476, Records of Fulton County, Georgia.

 

3.          Drainage rights and limitation of access as contained in that
certain Right of Way Deed from Mrs. Mary C. Caldwell (formerly Miss Mary Crease)
to the State Highway Department of Georgia, dated May 19, 1953, filed for record
October 20, 1954, recorded in Deed Book 2933, Page 68, aforesaid records.

 

4.          Sewer Easement from Tri Oil, Inc. to the City of Atlanta, a
municipal corporation, dated February 15, 1962, filed for record March 14, 1962,
recorded in Deed Book 3853, page 217, aforesaid records.

 

5.          Sewer Easement from G.W. Bennett to the City of Atlanta, a municipal
corporation, dated January 31, 1962, filed for record April 6, 1962, recorded in
Deed Book 3865, Page 67, aforesaid records.

 

6.          Easement from Monaco, Inc. to Georgia Power Company, dated March 24,
1977, filed for record April 25, 1977, recorded in Deed Book 6688, Page 123,
aforesaid records.

 

7.          Limitation of access as contained in that certain Right of Way Deed
(Limited Access) from The First National Bank of Atlanta to the Department of
Transportation, dated October 1, 1980, filed for record October 10, 1980,
recorded in Deed Book 7668, Page 19, aforesaid records.

 

8.          Stormwater Management Facility Inspection and
Maintenance/Indemnification Agreement from C.B. Owner, LLC to City of Atlanta,
dated August 19, 2015, filed for record August 27, 2015, recorded in Deed Book
55310, Page 366, aforesaid records.

 

9.          All those matters as disclosed by that certain plat recorded in Plat
Book 383, Page 112, aforesaid records.

 

10.        Those matters as disclosed by that certain survey entitled “Survey
For: Catalyst Development Partners; fidelity National Title Insurance Company;
Bluerock Real Estate, LLC; CB Owner, LLC, as Trustee under the BR/CDP Cheshire
Bridge Trust Agreement dated May 29, 2015; and The Private Bank dated March 12,
2015, last revised November 20, 2015 by Bentley-Cranton Group, bearing the seal
and certification of Douglas R. Bentley, GRLS No. 2535, as follows:

 

a.           Asphalt with parking spaces crossing the easterly boundary line of
subject property;

 

 - 2 - 

 

 

b.           Sign crossing the easterly boundary line of subject property;

 

c.           Overhead power lines crossing the southeasterly boundary line of
subject property;

 

d.           Curbing crossing the southerly boundary line of subject property;

 

e.           Creek traversing the westerly portion of subject property and
crossing the southerly boundary line of subject property;

 

f.            Wire fence crossing the westerly boundary line of subject
property; and

 

g.           Chain link fence crossing the southerly boundary line of subject
property.

 

 - 3 - 

 

 

EXHIBIT “C”

 

Schedule 1

 

(Description of “Debtor” and “Secured Party”)

 

A.Debtor:

 

(1)Name and Identity or Corporate Structure: CB OWNER, LLC, a Delaware limited
liability company

 

(2)The residence or principal place of business of Debtor in the State of
Georgia is located in Fulton County, Georgia.

 

(3)If Debtor has more than one place of business in the State of Georgia,
Debtor's chief executive office in the State of Georgia is located at __________
County, Georgia. N/A

 

(4)Debtor has been using or operating under said name and identity or corporate
structure without change since: May 22, 2015.

 

B.Secured Party:

 

The Private Bank and Trust Company

 

Schedule 2

 

(Notice of Mailing Addresses of “Debtor” and “Secured Party”)

 

A.The mailing address of Debtor is:

 

CB Owner, LLC

c/o Catalyst Development Partners

880 Glenwood Avenue, Suite H

Atlanta, Georgia 30316

Attn: Mr. Rob Meyer

 

and

 

c/o Bluerock Real Estate LLC

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attn: Jordan Ruddy and Michael Konig, Esq.         

 

 - 4 - 

 

 

 

B.The mailing address of Secured Party is:

 

The PrivateBank and Trust Company

120 S. LaSalle Street

Chicago, Illinois 60603

Attn: Commercial Real Estate

 

The PrivateBank and Trust Company

Atlanta Financial Center

3343 Peachtree Road

Atlanta, Georgia 30326

Attn: Brad Barton

 

 - 5 - 

 

